Mr. Justice Harlan,
after stating the above facts, delivered the opinion of the court.
In Southern Railway Co. v. Carnegie Steel Co., ante, 257, just decided, we had occasion to consider in the light of our previous decisions the principal questions arising in the present case. We need not repeat here what was said in the. opinion in that case as. to the general principles applicable in cases involving the' respective rights of mortgage creditors and of unsecured creditors in the earnings of an insolvent railroad corporation in the hands of a receiver.
The above statement of the history of this litigation shows that the Houston and Texas' Central Railway Company had three contracts with the Lackawanna Company for steel rails; that those contracts were made, respectively, on December 28, 1882, April 26, 1883, and October 30, 1883; and that all the. rails delivered under the first contract, .and about one half of those delivered under the second contract, were paid for, leaving unpaid for one half of the rails delivered under the second contract and all delivered under the third contract. But the claim for the balance due for rails covered by the contract of April 26, 1883, is abandoned because, as stated by counsel for the Lackawanna Company, it is impossible to state with certainty how many of the rails delivered under that .contract were actually used on the Waco Division. We are therefore only concerned in this case.with' the contraot of October 30, 1883, under which rails were delivered.
It also appears, that in suit No. 185, brought by the Southern Development Company in February, 1885, receivers were *314appointed of .the entire property of the Houston and Texas Central Eailway Company, including the Waco Division; that that suit was dismissed in May, 1886, and shortly before that time suits were brought by the trustees of the mortgages on the main line and on the Western Division of that company for the foreclosure of those mortgages, receivers were appointed and the suits were consolidated as Consolidated Case 198; that in 'the latter cause the entire property was sold September 8, 1888, subject, however, to the first mortgage, on the Waco Division; and that the Waco Division was separately sold subject to the first mortgage thereon.
Subsequently, September 6, 1889, the present suit was brought to foreclose the first mortgage on the Waco Division. The Lackawanna Company intervened herein by petition, asking that an account be taken of the amounts due to it, and for a decree “ declaring that the sums so due are liens upon the net earnings of said Eailway Company, and especially upon those portions of said net earnings which have accrued or may accrue from the railways described in th.e bill of complaint in this cause, both those accrued prior to said receivership in said cause No. 185, and those accrued and to accrue during the receivership in said cause No. 198, extended to this cause, and upon all of the property of said railway company, superior in rank to the claims of said trustee and of the mortgage bonds and coupons issued under the deed of trust sought to be foreclosed in this cause;” and “that the net earnings of the railway described in the bill of complaint in this cause in the hands of said receiver, accrued or to accrue, be first devoted to the payment of the accounts so decreed, and if they be not sufficient prior to the final decree in this cause to pay said amounts, then that your honors do decree the payment of said amounts out of any proceeds of sale of. the property of said Eailway Company to be made under said final decree, the amounts so decreed to yoiir petitioner to be paid in preference: to any amount due under the mortgage bonds and coupons issued under the deed -of trust annexed to the bill of complaint in this cause.”
The principal ground upon which the Lackawanna Com*315pany bases its claim for the relief asked is that when each of the above contracts were made the Waco Division was in such condition that new rails were imperatively required in order that the road might be safely used for the transportation oí persons and property. Such, it may be assumed, was the condition of the road when the rails were contracted for and delivered, for it was so found by the master to whom the intervening petition of the Lackawanna Company was referred with direction to take the account prayed for and to report' the facts, and to that report no exceptions were filed. But the necessary inference from the report in connection with the averments of the intervening petition is, that the work required to. be done in order to put the main road of the Houston and Texas Central Railway Company and its divisions in“ proper condition was not such as would be done in the ordinary course of the business and operations of a railroad, but was so extensive as to amount to reconstruction, or the construction of new road. That was the view expressed by the Circuit Court of Appeals, and it explains what the master meant by the finding that the debt for which the Lackawanna Company claimed payment could not be classed as a “ current debt made in the ordinary course of business.” This court has uniformly held that in the distribution of the current earnings of an insolvent railroad company, whose property is being administered by a receiver, mortgage creditors could not be postponed to unsecured creditors, unless the-debts due the latter were of the class known as current debts arising in the ordinary course of business and properly chargeable upon current receipts. The decision in each case has been more or less controlled by its speciál facts. But we are of opinion that such expenditures as those incurred in the making of the contracts with the Lackawanna Company were not such as are inade in the ordinary course of the operations of a railroad, and cannot be deemed current debts within the rule that a railroad mortgagee when accepting his security impliedly agrees that the current debts of a railroad company contracted in the ordinary course of its business, in order to keep it a going concern, shall be paid out of current receipts before he has any claim upon. *316such income. Southern Railway Co. v. Carnegie Steel Co., ante, 257, and authorities there cited. They are rather to be regarded as extraordinary expenditures, outside of the ordinary course of business and incurred for purposes not of repair but of construction. This court has said that it is the exception, not the rule, that the priority of mortgage liens can be displaced. Kneeland v. American Loan & Trust Co., 136 U. S. 89, 98; Thomas v. Western Car Co., 149 U. S. 95, 111. We have said that priority of unsecured claims is recognized only in a few specified cases in which equity and good conscience require that the vested liens of mortgage creditors shall be postponed in the application of current earnings to current debts. Sound principle forbids that a court of equity should imply an agreement upon the part of mortgage creditors to subordinate their claims to such debts as those due to the Lackawanna Company. To so hold would place their rights at the mercy of the railroad company having charge of the property upon which their recorded liens rest. Besides, the rails in question were delivered long before the railroad company had made any default- in the payment of interest; about sixteen months before the company’s property was .put into the hands of a receiver, and. about five and a half years before the appointment of a receiver in this cause. Then there is the circumstance that the Lackawanna Company, during the negotiations resulting in the execution of renewal notes under the second contract for rails, demanded and received collateral security to a large, amount from the railroad company— a circumstance tending to show that it did not regard itself as entitled to an equitable claim upon net earnings in preference, to mortgage creditors, but relied upon the general credit of the railroad company. However meritorious the claim of the Lackawanna Company may be as between it and the railroad company, we cannot by reason of anything appearing in the récord impair or displace the liens of mortgage creditors for. its benefit. Under all the circumstances, including the amount of the debt and the long, period of credit, the claims in question must be regarded as general unsecured debts, not contracted in the ordinary course of business, and *317with the expectation of the parties that they were to be met out of current receipts in preference to claims of mortgage creditors. It is not therefore entitled to the priority claimed. The view taken of the case by the Circuit Court of Appeals is indicated by Judge Parlange, whose opinion, on behalf of that court, thus concludes: “The unusually large purchase of rails, the time within which they were to be delivered, the condition of the road, the contracts providing for- notes at six months renewable for a like term at the maker’s option, the hypothecation of securities for the payment of the. claim, the knowledge which the intervenor had of the mortgage, the fact that the contracts contained no promise to pay out. of any particular fund, the. time which elapsed between the date of the contracts and the appointment of a receiver in cause No. 185 — are circumstances which, taken together, cannot fail to convince us that the intervenor relied upon the general credit of the railway company.”
The decree of the Circuit Court of Appeals is therefore

Affirmed.